        Case 3:20-cv-00647-MK          Document 32        Filed 08/10/21     Page 1 of 12




                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION




DAVID J.,1                                                            Case No. 3:20-cv-00647-MK

                       Plaintiff,                                                      OPINION
                                                                                     AND ORDER
       v.

COMMISSIONER, Social Security
Administration,

                    Defendant.
_________________________________________
Kasubhai, United States Magistrate Judge:

       Plaintiff David J. seeks judicial review of the final decision of the Commissioner of the

Social Security Administration (“Commissioner”) denying his application for disability

insurance benefits (“DIB”) under Title XVI of the Social Security Act (the “Act”). This Court

has jurisdiction to review the Commissioner’s decision pursuant to 42 U.S.C. § 405(g). All

parties have consented to allow a Magistrate Judge to enter final orders and judgment in this case

in accordance with Federal Rule of Civil Procedure 73 and 28 U.S.C. § 636(c). See ECF No. 5.

For the reasons that follow, the Commissioner’s final decision is REVERSED and this case is

REMANDED for further proceedings.



1
 In the interest of privacy, this Opinion and Order uses only the first name and last name initial of
non-government parties and their immediate family members.


Page 1 — OPINION AND ORDER
        Case 3:20-cv-00647-MK           Document 32       Filed 08/10/21     Page 2 of 12




                               PROCEDURAL BACKGROUND

       Plaintiff filed an application for DIB on December 20, 2016, alleging a disability onset

date of December 4, 2016. Tr. 247–50. Plaintiff’s claims were denied initially and upon

reconsideration. Tr. 177–79, 183–85. Plaintiff requested a hearing before an Administrative Law

Judge (“ALJ”), which was held in January 2019. Tr. 107–39. On January 17, 2019, the ALJ

issued a decision finding Plaintiff not disabled within the meaning of the Act. Tr. 87–101. The

appeals council denied Plaintiff’s request for review, making the ALJ’s decision the final

decision of the Commissioner. Tr. 1–2. This appeal followed.

                                  FACTUAL BACKGROUND

       Plaintiff was 48 years old on his alleged onset date. Tr. 99. He has a tenth-grade

education and past relevant work as a machine operator. Tr. 113. Plaintiff alleged disability

based on type I diabetes, diabetic peripheral neuropathy, diabetic retinopathy, chronic kidney

disease, patellofemoral syndrome in his knees, and plantar fasciitis in his feet. Tr. 142; see also

Pl.’s Op. Br. 2, ECF No. 21.

                                      LEGAL STANDARD

       The court must affirm the Commissioner’s decision if it is based on proper legal

standards and the findings are supported by substantial evidence in the record. Hammock v.

Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Substantial evidence is “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation omitted). The court

must weigh “both the evidence that supports and detracts from the [Commissioner’s]

conclusion.” Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). “Where the evidence as a

whole can support either a grant or a denial, [the court] may not substitute [its] judgment for the




Page 2 — OPINION AND ORDER
        Case 3:20-cv-00647-MK          Document 32       Filed 08/10/21    Page 3 of 12




ALJ’s.” Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007); see also Burch v. Barnhart,

400 F.3d 676, 680-81 (9th Cir. 2005) (holding that the court “must uphold the ALJ’s decision

where the evidence is susceptible to more than one rational interpretation”). “[A] reviewing court

must consider the entire record as a whole and may not affirm simply by isolating a specific

quantum of supporting evidence.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (quotation

omitted).

       The claimant has the initial burden of proof to establish disability. Howard v. Heckler,

782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, the claimant must demonstrate an

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected . . . to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

       The Commissioner has established a five-step process for determining whether a person

is disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520, 416.920. First,

the Commissioner determines whether a claimant is engaged in “substantial gainful activity”; if

so, the claimant is not disabled. Yuckert, 482 U.S. at 140; 20 C.F.R. §§ 404.1520(b), 416.920(b).

At step two, the Commissioner determines whether the claimant has a “medically severe

impairment or combination of impairments.” Yuckert, 482 U.S. at 140-41; 20 C.F.R. §§

404.1520(c), 416.920(c). A severe impairment is one “which significantly limits [the claimant’s]

physical or mental ability to do basic work activities[.]” 20 C.F.R. §§ 404.1520(c) & 416.920(c).

If not, the claimant is not disabled. Yuckert, 482 U.S. at 141. At step three, the Commissioner

determines whether the impairments meet or equal “one of a number of listed impairments that

the [Commissioner] acknowledges are so severe as to preclude substantial gainful activity.” Id.;




Page 3 — OPINION AND ORDER
        Case 3:20-cv-00647-MK          Document 32       Filed 08/10/21     Page 4 of 12




20 C.F.R. §§ 404.1520(d), 416.920(d). If so, the claimant is conclusively presumed disabled; if

not, the analysis proceeds. Yuckert, 482 U.S. at 141.

       At this point, the Commissioner must evaluate medical and other relevant evidence to

determine the claimant’s “residual functional capacity” (“RFC”), an assessment of work-related

activities that the claimant may still perform on a regular and continuing basis, despite any

limitations his impairments impose. 20 C.F.R. §§ 404.1520(e), 404.1545(b)–(c), 416.920(e),

416.945(b)–(c). At step four, the Commissioner determines whether the claimant can perform

“past relevant work.” Yuckert, 482 U.S. at 141; 20 C.F.R. §§ 404.1520(e), 416.920(e). If the

claimant can work, he is not disabled; if he cannot perform past relevant work, the burden shifts

to the Commissioner. Yuckert, 482 U.S. at 146 n.5. At step five, the Commissioner must

establish that the claimant can perform other work that exists in significant numbers in the

national economy. Id. at 142; 20 C.F.R. §§ 404.1520(e)–(f), 416.920(e)–(f). If the Commissioner

meets this burden, the claimant is not disabled. 20 C.F.R. §§ 404.1566, 416.966.

                                    THE ALJ’S DECISION

       At step one, the ALJ found that Plaintiff met the insured requirements of the Act and had

not engaged in substantial gainful activity since his application date. Tr. 92. At step two, the ALJ

found that Plaintiff had the following severe impairments: diabetes mellitus I; dysfunction of the

joints; and neuropathy. Id.

       At step three, the ALJ found that Plaintiff did not have an impairment or combination

thereof that met or equaled the severity of a listed impairment. Tr. 94–95. The ALJ found that

Plaintiff had the RFC to perform light work with the following limitations:

               [His] balance [was] unlimited and stooping [was] unlimited;
               occasional ropes, ladders, scaffolds, ramps, stairs, kneel, crouch,
               and crawl; limited with the left nondominant extremity overhead
               lifting is occasional; hearing [was] limited to no jobs that require



Page 4 — OPINION AND ORDER
           Case 3:20-cv-00647-MK         Document 32       Filed 08/10/21      Page 5 of 12




                 excellent hearing; need[ed] to avoid concentrated exposure to
                 extreme cold, concentrated exposure to noise, and concentrated
                 exposure to heights, hazards, and heavy machinery.
Tr. 95.

          At step four, the ALJ found that Plaintiff was unable to perform any past relevant work.

Tr. 99. At step five, the ALJ found, in light of Plaintiff’s age, education, work experience, and

RFC, a significant number of jobs existed in the national economy such that Plaintiff could

sustain employment despite his impairments. Tr. 100. The ALJ thus found Plaintiff was not

disabled within the meaning of the Act. Id.

                                           DISCUSSION

          The scope of this appeal is narrow and hinges on whether the ALJ supplied clear and

convincing reasons for rejecting Plaintiff’s subjective symptom testimony.

I.        Subjective Symptom Testimony

          When a claimant has a medically documented impairment that could reasonably be

expected to produce some degree of the symptoms complained of, and the record contains no

affirmative evidence of malingering, “the ALJ can reject the claimant’s testimony about the

severity of . . . symptoms only by offering specific, clear and convincing reasons for doing so.”

Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996) (internal citation omitted). A general

assertion [that] the claimant is not credible is insufficient; instead, the ALJ must “state which . . .

testimony is not credible and what evidence suggests the complaints are not credible.” Dodrill v.

Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The reasons proffered must be “sufficiently specific to

permit the reviewing court to conclude that the ALJ did not arbitrarily discredit the claimant’s

testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (internal citation omitted). If the

ALJ’s finding regarding the claimant’s subjective symptom testimony is “supported by




Page 5 — OPINION AND ORDER
         Case 3:20-cv-00647-MK         Document 32      Filed 08/10/21     Page 6 of 12




substantial evidence in the record, [the court] may not engage in second-guessing.” Thomas v.

Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (internal citation omitted).

        Social Security Ruling (“SSR”) 16-3p provides that “subjective symptom evaluation is

not an examination of an individual’s character,” and requires that the ALJ consider all the

evidence in an individual’s record when evaluating the intensity and persistence of symptoms.2

SSR 16-3p, available at 2016 WL 1119029, at *1–2. The ALJ must examine “the entire case

record, including the objective medical evidence; an individual’s statements about the intensity,

persistence, and limiting effects of symptoms; statements and other information provided by

medical sources and other persons; and any other relevant evidence in the individual’s case

record.” Id. at *4.

        The Commissioner asserts the ALJ supplied two permissible rationales for rejecting

Plaintiff’s subjective symptoms as inconsistent with other evidence in the record: the objective

medical record, including Plaintiff’s purported improvement with treatment; and Plaintiff’s daily

activities.

        A.      Medical Record and Improvement

        The Commissioner asserts that the objective medical evidence failed to support Plaintiff’s

testimony. Def.’s Br. 4–5, ECF No. 24. A claimant’s treatment record is a relevant consideration

ALJs may consider in evaluating subjective complaints, see 20 C.F.R. §§ 404.1529(c)(1)–(3),

416.929(c)(1)–(3). However, an ALJ “may not discredit the claimant’s testimony as to the

severity of symptoms merely because they are unsupported by objective medical evidence.”

Reddick v. Chater, 157 F.3d 715, 722–23 (9th Cir. 1998); see also Burch, 400 F.3d at 681




2
 Effective March 28, 2016, SSR 16-3p superseded and replaced SSR 96-7p, which governed the
assessment of claimant’s “credibility.” See SSR 16-3p.


Page 6 — OPINION AND ORDER
         Case 3:20-cv-00647-MK           Document 32      Filed 08/10/21     Page 7 of 12




(explaining a lack of medical evidence can support an adverse credibility finding only if there are

additional grounds for discrediting the claimant’s testimony) (emphasis added). Accordingly, the

ALJ’s rejection of Plaintiff’s testimony could not be grounded solely on a lack of objective

evidence in the record. Accordingly, the ALJ was required to supply at least one additional

rationale to reject Plaintiff’s testimony.

        The ALJ rejected Plaintiff’s testimony because he had “high glucose levels when he did

not comply with his insulin before meals” and “[drank] regular soda[,] despite his diabetes

diagnosis.” Tr. 97–98. In some circumstances, adjudicators may discount testimony based on

“unexplained or inadequately explained failure to seek treatment or to follow a prescribed course

of treatment.” Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (ALJ). To do so, however,

adjudicators must consider “any explanations that the individual may provide, or other

information in the case record, that may explain” the failure to follow a treatment plan. Orn, 495

F.3d at 638 (quotation omitted); see also SSR 16-3p at *9 (“We will not find an individual’s

symptoms inconsistent with the evidence in the record on this basis without considering possible

reasons he or she may not comply with treatment or seek treatment consistent with the degree of

his or her complaints.”).

        The ALJ’s reasoning fails for at least three reasons. First, regarding insulin compliance, a

close review of the record demonstrates that Plaintiff was candid with his providers who were

well aware of his difficulty following his insulin regime. See, e.g., Tr. 483 (“He has had some

difficulty with his insulin regimen.”); Tr. 901 (“Longstanding history of poor control.”). The

record also reflects Plaintiff’s own frustration in this regard and his desire to make

improvements. See Tr. 903 (“Patient frustrated by state of health and wants to improve but

struggles to keep up with daily testing and mealtime Humalog administration needed to do so.”).




Page 7 — OPINION AND ORDER
        Case 3:20-cv-00647-MK          Document 32       Filed 08/10/21     Page 8 of 12




       Second, regarding drinking soda, it is not clear from the records cited by the ALJ that

Plaintiff actually failed to comply with treatment instructions. The ALJ cited three treatment

records in support of his conclusion that Plaintiff “continued to drink regular soda despite his

diabetes diagnosis.” Tr. 98 (citing Tr. 481–88, 901–03, 1118–22). An independent examination

of those records, however, fails to support the ALJ’s implied conclusion that Plaintiff was not

compliant with treatment. Two of the records—a follow up appointment on March 15, 2017, and

emergency room records from December 2016 following Plaintiff’s “black out” while driving a

truck at work—make no mention of consuming soda. Compare Tr. 98, with Tr. 481–88, and Tr.

901–03. The single record cited by the ALJ that does mention soda consumption simply states

that Plaintiff was “drinking regular soda despite diabetes diagnosis.” Tr. 1119. In other words,

the ALJ did not cite to examples in the record where Plaintiff was instructed not to consume soda

and failed to heed the advice. The ALJ’s conclusion therefore lacks support in the record.

       Third, and most importantly, the record demonstrates that even when compliant, Plaintiff

still suffered from serious symptoms. For example, in one of the records cited by the ALJ, a

provider noted that although Plaintiff’s diabetes “improved” it “still remain[ed] in poor control

overall.” Tr. 903. Further, Plaintiff’s glucose levels remained high even when he strictly

complied with his treatment and had his food and medication intake monitored by medical staff.

See Tr. 482–83, 902–03, 1032.

       As such, the medical record in this case was a not a clear and convincing reason to reject

Plaintiff’s testimony.

       B.      Activities of Daily Living

       The ALJ next rejected Plaintiff’s testimony based on his activity levels. Tr. 20. In some

circumstances, activities of daily living may form the basis for an ALJ to discount a claimant’s




Page 8 — OPINION AND ORDER
         Case 3:20-cv-00647-MK          Document 32        Filed 08/10/21     Page 9 of 12




testimony in two ways: (1) as evidence a claimant can work if the activities “meet the threshold

for transferable work skills”; or (2) where the activities “contradict [a claimant’s] testimony.”

Orn, 495 F.3d at 639. A claimant, however, need not be utterly incapacitated to receive disability

benefits, and sporadic completion of minimal activities is insufficient to support a negative

credibility finding. Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001); see also Reddick,

157 F.3d at 722 (9th Cir. 1998) (requiring the level of activity to actually be inconsistent with the

claimant’s alleged limitations to be relevant to his or her credibility).

       Plaintiff’s minimal level of activities in this case falls well short of the demanding clear-

and-convincing standard. Here, the ALJ cited multiple activities, including Plaintiff’s ability to

perform personal care activities and light household chores, prepare meals, drive, and shop for

groceries. Tr. 98. The Ninth Circuit has consistently instructed, however, that such a modest

level of activity is not sufficient to reject subjective complaints. See Vertigan, 260 F.3d at 1050

(“This court has repeatedly asserted that the mere fact that a Plaintiff has carried on certain daily

activities, such as grocery shopping, driving a car, or limited walking for exercise, does not in

any way detract from [their] credibility as to her overall disability. One does not need to be

‘utterly incapacitated’ in order to be disabled.”) (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th

Cir. 1989)).

       Moreover, the ALJ’s discussion of Plaintiff’s daily activities failed to explain “what

symptom testimony [was] not credible and what facts in the record lead to that conclusion.”

Smolen, 80 F.3d at 1284 (citing Dodrill, 12 F.3d at 918). As this Court has repeatedly explained,

“an ALJ’s mere recitation of a claimant’s activities is insufficient to support rejection of the

claimant’s testimony as a matter of law.” Shirley C. v. Comm’r, Soc. Sec. Admin., No. 1:20-cv-

01212-MK, 2021 WL 3008265, at *6 (D. Or. July 15, 2021). In other words, other than generally




Page 9 — OPINION AND ORDER
        Case 3:20-cv-00647-MK          Document 32       Filed 08/10/21     Page 10 of 12




summarizing Plaintiff’s activities, the ALJ failed to explain how any of the listed activities

undermined his subjective symptom testimony. Therefore, this was not a clear and convincing

reason to reject Plaintiff’s testimony. See David H. v. Comm'r, Soc. Sec. Admin., No. 3:19-cv-

00571-MK, 2020 WL 1970811, at *4 (D. Or. Apr. 24, 2020) (rejecting ALJ’s reliance on

claimant’s activities where “the ALJ did not explain how these minimal activities undermined

[the claimant’s] symptom testimony”) (citation omitted).

       In sum, the ALJ failed to supply clear and convincing reasons for rejecting Plaintiff’s

subjective symptom testimony. This case must therefore be remanded.

II.    Remand

      A reviewing court has discretion to remand an action for further proceedings or for a

finding of disability and an award of benefits. See, e.g., Stone v. Heckler, 761 F.2d 530, 533 (9th

Cir. 1985). Whether an action is remanded for an award of benefits or for further proceedings

depends on the likely utility of additional proceedings. Harman v. Apfel, 211 F.3d 1172, 1179

(9th Cir. 2000). In determining whether an award of benefits is warranted, the court conducts the

“three-part credit-as-true” analysis. Garrison, 759 F.3d at 1020. Under this analysis the court

considers whether: (1) the ALJ has failed to provide legally sufficient reasons for rejecting

evidence; (2) the record has been fully developed and further proceedings would serve no useful

purpose; and (3) if the improperly discredited evidence were credited as true, the ALJ would be

required to find the claimant disabled on remand. See Dominguez v. Colvin, 808 F.3d 403, 407

(9th Cir. 2015). Even if all of the requisites are met, however, the court may still remand for

further proceedings “when the record as a whole creates serious doubt as to whether the claimant

is, in fact, disabled[.]” Id. at 1021. “Serious doubt” can arise when there are “inconsistencies

between the claimant’s testimony and the medical evidence,” or if the Commissioner “has




Page 10 — OPINION AND ORDER
        Case 3:20-cv-00647-MK          Document 32       Filed 08/10/21     Page 11 of 12




pointed to evidence in the record the ALJ overlooked and explained how that evidence casts

serious doubt” on whether the claimant is disabled under the Act. Dominguez, 808 F.3d at 407

(citing Burrell, 775 F.3d at 1141 (internal quotation marks omitted)).

      Significantly, Plaintiff does not meaningfully argue that this case should be remanded for

an immediate payment of benefits beyond summarily stating that a remand on those grounds is

appropriate. In any event, the Court finds such a remedy inappropriate given the ambiguities that

remain in the record.

      Although the first requisite is met based on the ALJ’s harmful legal error discussed above,

the record would benefit from further development. For example, the record does not contain an

opinion from a treating or examining medical professional who spoke to Plaintiff’s concrete

functional limitations during the relevant period. See Tr. 98 (discounting Plaintiff’s treating

provider in part because the opinion “was provided before the relevant period”). Remand for

further proceedings is therefore appropriate. Treichler v. Commissioner of Social Sec. Admin.,

775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is

uncertain and ambiguous, the proper approach is to remand the case to the agency.”).

       Accordingly, this matter is remanded for further administrative proceedings to: (1)

reevaluate Plaintiff’s subjective symptom testimony; (2) order a consultative examine to assess

Plaintiff’s specific functional limitations during the relevant period; and (3) conduct any further

necessary proceedings.

                                         CONCLUSION

       For the reasons discussed above, the ALJ’s decision is not supported by substantial

evidence. Accordingly, the Commissioner’s decision is REVERSED and this case is




Page 11 — OPINION AND ORDER
       Case 3:20-cv-00647-MK       Document 32     Filed 08/10/21    Page 12 of 12




REMANDED pursuant to sentence four of 42 U.S.C. §405(g) for further proceedings consistent

with this Opinion and Order.



       IT IS SO ORDERED.

       DATED this 10th day of August 2021.


                                                 s/ Mustafa T. Kasubhai
                                                 MUSTAFA T. KASUBHAI (He / Him)
                                                 United States Magistrate Judge




Page 12 — OPINION AND ORDER
